                     Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 1 of 6
                                                                                                               FOIA Summons
                                                                                                               1/13



                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA


        Jason Leopold & BuzzFeed, Inc.
                                                         )
                        Plaintiff                        )
                                                         )
                v.                                       )                Civil Action No. 18-cv-02567-BAH
         Federal Bureau of Investigation                 )
                                                         )
                        Defendant                        )


                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant's name and address) Federal Bureau of Investigation,
                                      935 Pennsylvania Avenue, NW
                                      Washington, DC 20535-0001




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:         Matthew Schafer
                      BUZZFEED INC.
                      111 East 18th Street, 14th Floor
                      New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                 ANGELA D. CAESAR, CLERK OF COURT



           12/10/2018                                               /s/ Reginald D. Johnson
Date:   -------
                                                                          Signature of Clerk
                                                                                       xxxxxxor Deputy Clerk
           Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 2 of 6




                                         PROOF OF SERVICE
         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                       (name of individual and title, if any)

                 (date)


                                                                (place)

                                                                           (date)

                                                                                             (name)



(date)

                                   (name of individual)

                                                                    (name of organization)

                                                                           (date)




          (specify):




                                                                              Server’s signature



                                                                            Printed name and title




                                                                               Server’s address
                     Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 3 of 6
                                                                                                               FOIA Summons
                                                                                                               1/13



                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA


        Jason Leopold & BuzzFeed, Inc.
                                                         )
                        Plaintiff                        )
                                                         )
                v.                                       )                Civil Action No. 18-cv-02567-BAH
         Federal Bureau of Investigation                 )
                                                         )
                        Defendant                        )


                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant's name and address) Jessie Liu, U.S. Attorney
                                      U.S. ATTORNEY'S OFFICE
                                      c/o Civil Process Clerk
                                      555 4th Street, NW
                                      Washington, DC 20530


        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:         Matthew Schafer
                      BUZZFEED INC.
                      111 East 18th Street, 14th Floor
                      New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                   ANGELA D. CAESAR, CLERK OF COURT



Date:   -------
         12/10/2018
                                                                     /s/ Reginald D. Johnson
                                                                          Signature of xxxxxx
                                                                                       Clerk or Deputy Clerk
           Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 4 of 6




                                         PROOF OF SERVICE
         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                       (name of individual and title, if any)

                 (date)


                                                                (place)

                                                                           (date)

                                                                                             (name)



(date)

                                   (name of individual)

                                                                    (name of organization)

                                                                           (date)




          (specify):




                                                                              Server’s signature



                                                                            Printed name and title




                                                                               Server’s address
                    Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 5 of 6
                                                                                                          FOIA Summons
                                                                                                          1/13



                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA


        Jason Leopold & BuzzFeed, Inc.
                                                        )
                        Plaintiff                       )
                                                        )
               v.                                       )            Civil Action No. 18-cv-02567-BAH
         Federal Bureau of Investigation                )
                                                        )
                        Defendant                       )


                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant's name and address) U.S. Attorney General
                                     U.S. DEPARTMENT OF JUSTICE
                                     950 Pennsylvania Avenue, NW
                                     Washington, DC 20530



        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and
address are:         Matthew Schafer
                     BUZZFEED INC.
                     111 East 18th Street, 14th Floor
                     New York, NY 10003




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                               ANGELA D. CAESAR, CLERK OF COURT



                                                                /s/ Reginald D. Johnson
Date:   -------
        12/10/2018
                                                                     Signature of xxxxxxx
                                                                                  Clerk or Deputy Clerk
           Case 1:18-cv-02567-BAH Document 8 Filed 12/10/18 Page 6 of 6




                                         PROOF OF SERVICE
         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                       (name of individual and title, if any)

                 (date)


                                                                (place)

                                                                           (date)

                                                                                             (name)



(date)

                                   (name of individual)

                                                                    (name of organization)

                                                                           (date)




          (specify):




                                                                              Server’s signature



                                                                            Printed name and title




                                                                               Server’s address
